Name: 2009/804/EC: Council Decision of 9Ã October 2009 revoking the agreements between the European Coal and Steel Community and the Swiss Confederation
 Type: Decision
 Subject Matter: Europe;  organisation of the legal system;  European construction
 Date Published: 2009-11-04

 4.11.2009 EN Official Journal of the European Union L 288/18 COUNCIL DECISION of 9 October 2009 revoking the agreements between the European Coal and Steel Community and the Swiss Confederation (2009/804/EC) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular Article 133, in conjunction with the first sentence of Article 300(3), thereof, Having regard to the proposal from the Commission, Whereas: (1) By virtue of Article 97 of the Treaty establishing the European Coal and Steel Community (ECSC), that Treaty expired on 23 July 2002. (2) Pursuant to Decision 2002/595/EC of the Representatives of the Governments of the Member States of the European Communities, meeting within the Council (1), the rights and obligations arising under the international agreements concluded by the ECSC with third countries have been taken over by the European Community. By Council Decision 2002/596/EC (2), the Community succeeded to the rights and obligations arising under the aforementioned agreements. (3) Since the ECSC Treaty has expired, maintaining a special regime for coal and steel products is no longer justified. (4) The revocation of the agreements between the ECSC and the Swiss Confederation forms part of the measures to improve Community legislation, HAS DECIDED AS FOLLOWS: Article 1 The following agreements between the European Coal and Steel Community and the Swiss Confederation shall be revoked by mutual agreement: 1. Consultation Agreement of 7 May 1956 between the Swiss Confederation and the High Authority of the European Coal and Steel Community (3); 2. Agreement of 22 July 1972 between the Member States of the European Coal and Steel Community and the Swiss Confederation (4); 3. Additional Agreement of 22 July 1972 concerning the validity, for the Principality of Liechtenstein, of the Agreement between the Member States of the European Coal and Steel Community and the Swiss Confederation (5); and all relevant supplementary and additional agreements and protocols. Article 2 The Commission is hereby authorised to reply to the Note verbale of the Swiss Mission to the European Communities of 10 November 2004 by the Note verbale set out in the Annex to this Decision. Done at Brussels, 9 October 2009. For the Council The President Ã . TORSTENSSON (1) Decision 2002/595/EC of the Representatives of the Governments of the Member States, meeting within the Council, of 19 July 2002 on the consequences of the expiry of the European Coal and Steel Community (ECSC) Treaty on international agreements concluded by the ECSC (OJ L 194, 23.7.2002, p. 35). (2) Council Decision 2002/596/EC of 19 July 2002 on the consequences of the expiry of the Treaty establishing the European Coal and Steel Community (ECSC) on the international agreements concluded by the ECSC (OJ L 194, 23.7.2002, p. 36). (3) OJ 7, 21.2.1957, p. 85/57. (4) OJ L 350, 19.12.1973, p. 13. (5) OJ L 350, 19.12.1973, p. 29. ANNEX NOTE VERBALE The Commission of the European Communities presents its compliments to the Swiss Mission to the European Communities and has the honour to acknowledge receipt of its Note of 10 November 2004 on the revocation of several Agreements concluded between the Swiss Confederation and the European Coal and Steel Community, which was worded as follows: The Swiss Mission to the European Communities presents its compliments to the Commission of the European Communities and, referring to the Consultation Agreement of 7 May 1956 between the Swiss Confederation and the High Authority of the European Coal and Steel Community, as well as the Agreement of 22 July 1972 between the Member States of the European Coal and Steel Community and the Swiss Confederation, and all relevant supplementary agreements, has the honour to inform the Commission of the following: On 19 July 2002, the Council of the European Union decided that the European Community would take over the rights and obligations arising under the international agreements concluded by the European Coal and Steel Community (ECSC). Since the ECSC ceased to exist on 23 July 2002, the provisions of the Agreements binding it to the Swiss Confederation have lost all practical application. The Mission has the honour to propose to the Commission the revocation, by mutual consent, in accordance with Article 54(b) of the Vienna Convention on the Law of Treaties, of the following Agreements:  Consultation Agreement of 7 May 1956 between the Swiss Confederation and the High Authority of the European Coal and Steel Community,  Agreement of 22 July 1972 between the Member States of the European Coal and Steel Community and the Swiss Confederation,  Additional Protocol of 17 July 1980 to the Agreement between the Member States of the European Coal and Steel Community and the Swiss Confederation following the accession of the Hellenic Republic to the Community,  Additional Agreement of 22 July 1972 concerning the validity, for the Principality of Liechtenstein, of the Agreement between the Member States of the European Coal and Steel Community and the Swiss Confederation (with final act and declaration),  Supplementary Protocol of 17 July 1980 to the Additional Agreement concerning the validity, for the Principality of Liechtenstein, of the Agreement between the Member States of the European Coal and Steel Community and the Swiss Confederation following the accession of the Hellenic Republic to the Community,  Additional Protocol to the Agreement between the Member States of the European Coal and Steel Community and the Swiss Confederation following the implementation of the Harmonised Commodity Description and Coding System,  Supplementary Protocol to the Additional Agreement concerning the validity, for the Principality of Liechtenstein, of the Agreement between the Member States of the European Coal and Steel Community and the Swiss Confederation following the implementation of the Harmonised Commodity Description and Coding System,  Additional Protocol to the Agreement between the Member States of the European Coal and Steel Community and the Swiss Confederation following the accession of the Kingdom of Spain and the Portuguese Republic to the Community,  Second Additional Protocol to the Agreement between the Member States of the European Coal and Steel Community and the Swiss Confederation following the accession of the Kingdom of Spain and the Portuguese Republic to the Community,  Supplementary Protocol to the Additional Agreement concerning the validity, for the Principality of Liechtenstein, of the Agreement between the Member States of the European Coal and Steel Community and the Swiss Confederation following the accession of the Kingdom of Spain and the Portuguese Republic to the Community, and all relevant supplementary and additional agreements. If the Commission agrees with this proposal, the Mission proposes that this Note and the Commissions reply constitute an agreement revoking the aforementioned Agreements, which will take effect the day after notification of the Communitys reply.. The Commission has the honour to notify the Mission that, pursuant to the Council Decision of 9 October 2009, it supports, on behalf of the European Community, the proposal to revoke the aforementioned Agreements. The proposal of the Mission and this Note therefore constitute an agreement on the revocation of the aforementioned Agreements, which shall take effect the day after notification of this reply. The Principality of Liechtenstein shall be informed of the revocation of these agreements. The Commission avails itself of this opportunity to renew to the Mission the assurances of its highest consideration. Brussels,